Citation Nr: 0107360	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
May 1974.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
February 1997 rating decision in which the RO denied service 
connection for PTSD.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d) 
(2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  


Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's service personnel records reflect that he had 
no foreign service.  Moreover, he did not receive any medals, 
badges, or citations which would denote participation in 
combat.

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of PTSD.  However, in 
April 1974, the veteran was admitted to the Mental Hygiene 
Consultation Service because of suicidal threats, withdrawn 
behavior and appearing mute with his fists clenched in anger.  
The veteran related a pre-service episode of extreme tension 
and withdrawal five years earlier when a cousin had been 
killed in an accident.  The veteran had completed basic 
training and he then became increasingly tense and withdrawn 
and made one suicide attempt.  During an interview, the 
veteran mumbled incoherently and then abruptly got up and 
pounded the walls.  He was then transferred to the 
Psychiatric Ward.  The veteran was diagnosed with a severe, 
acute depressive reaction, manifested by angry, withdrawn 
behavior with suicidal verbalization.  It was indicated that 
the veteran's severe psychiatric picture so early in his 
military career made him incapable of being retained for 
military service.  The physician concluded that the veteran 
should be medically separated for his condition which was 
deemed to have pre-existed his period of military service.

No pre-service medical records were obtained or associated 
with the claims folder which demonstrate a pre-service 
psychiatric disorder.  The Board emphasizes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness at enlistment may not be 
rebutted solely by recorded clinical data in the service 
medical records.  Pre-service medical records and/or medical 
opinions are required.  See Crowe v. Brown, 7 Vet. App. 238 
(1995).  Hence, the Board finds that a VA examination and 
opinion to determine the 



etiology of any current psychiatric disorder, to include 
whether such disability pre-existed service or had its onset 
in service, is warranted.

In October 1995, the RO sent the veteran a letter requesting 
information about his claimed stressors to support his claim 
for entitlement to service connection for PTSD.  The 
veteran's response was received in January 1996 with a report 
of his military activities and the stressful incidents in 
service.  Appellate review of the veteran's statements shows 
that the veteran bases his claim on two incidents:  (1) an 
incident in which a grenade exploded after it slipped out of 
someone's hand and tore the foot and boot to pieces with 
blood everywhere; (2) an incident in which one man's weapon 
discharged while they were all on the firing range and it hit 
another man in the leg.  The veteran did not provide the 
names of any individual who had been injured in these 
incidents.  He related that the incidents occurred in April 
1974.  The RO has not made any effort to verify the veteran's 
reported stressors.  With regard to these claimed events, we 
are now governed by the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Cohen v. Brown, 10 
Vet. App. 128 (1997).

In October 1996, a statement was received from [redacted]
[redacted], an individual who served with the veteran.  In his 
statement, Mr. [redacted] related that he had experienced 
emotional stress while going through basic training at the 
same time as the veteran.  He noted an incident in which 
there were injuries of other trainees during rifle range 
training and grenade training with unspecified people being 
wounded.  The statement did not relate any specific stressful 
incident to the veteran, nor did it relate information 
specific enough to attempt verification as to whether the 
veteran was present during such incident(s).  The only 
indication of a link between the veteran and the incidents 
reported by Mr. [redacted] was an acknowledgment at the end of 
his statement that the veteran had been present.

Post-service medical records reflect treatment and diagnosis 
for psychiatric disorders, characterized as PTSD, schizo-
affective disorder, and major recurrent 



depression.  The veteran has been followed at the Richmond, 
Virginia VA Medical Center (VAMC).  The most recent VA 
treatment records are dated in June 1997.

The veteran has not been afforded a VA psychiatric 
examination.

As the record is currently developed, there are diagnoses of 
major depression, PTSD and schizo-affective disorder.  There 
is no medical opinion of record linking any current 
psychiatric disability to the veteran's military service, 
either on the basis that it was incurred in service or that a 
pre-service psychiatric disorder underwent an increase in 
severity during the veteran's military service.

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
to remand this case for further action.  Specifically, the 
veteran should be afforded appropriate VA examinations to 
determine the nature and severity of any current psychiatric 
disorder, to include PTSD, and to obtain a medical opinion as 
to the relationship, if any, between those disorders, if 
present, and the veteran's military service.  This should 
include consideration of whether any pre-service psychiatric 
disorder underwent an increase in severity during the 
veteran's military service.  The veteran is hereby notified 
that a failure to report for any scheduled examination, 
without good cause, could well result in the denial of the 
claim.  See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).


Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful events and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The RO should also advise 
the veteran that he may specifically 
submit additional lay/comrade statements 
which support his report of the alleged 
stressors.  With respect to the lay 
statement which has already been 
associated with the claims folder, the 
veteran should be advised that he may 
obtain additional detailed information 
from that individual for consideration by 
VA.

2.  The RO should contact the veteran and 
ask him whether he has received any 
psychiatric treatment since June 1997, 
the date of the most recent VA treatment 
records in the claims folder.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to an acquired psychiatric 
disorder, to include PTSD, from the 
identified health care provider(s), to 
include the 
Richmond, Virginia VAMC, and associate 
them with the claims folder.




3.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of his DD-214 and 
the veteran's service personnel records 
and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).

4.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the presence or 
absence of PTSD and, if present, whether 
it is related to one or more verified 
stressors in service.  The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examination report 
must indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

If an acquired psychiatric disorder other 
than PTSD is diagnosed, the VA examiner 
should express an opinion as to whether 
it is at least as likely as not that such 
pathology clearly and unmistakably pre-
existed service.  If the examiner finds 
that an acquired psychiatric 
disorder other than PTSD clearly and 
unmistakably pre-existed the veteran's 
military service, he/she should also 
express an opinion as to whether it is at 
least as likely 


as not that such pathology underwent an 
increase in severity during service.  If 
the examiner determines that any current 
acquired psychiatric disorder other than 
PTSD did not clearly and unmistakably 
preexist service, he/she should express 
an opinion as to whether it is at least 
as likely as not that such pathology 
developed during service or is otherwise 
related to service.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefit sought remain denied, 
both the veteran and his representative 
should be provided with an SSOC and 
given the opportunity to respond within 
the applicable timeframe before the case 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit 



additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


